82 So. 3d 949 (2011)
T.H., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3338.
District Court of Appeal of Florida, Fourth District.
August 3, 2011.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Sorey v. State, 419 So. 2d 810 (Fla. 3d DCA 1982).
WARNER, POLEN and GERBER, JJ., concur.